C ANDLEWOOD I NVESTMENT G ROUP , LP C ODE OF E THICS J UNE This Code of Ethics is the sole property of Candlewood Investment Group, LP (the "Firm" ) and must be returned to the Firm upon termination of an Employee's association with the Firm for any reason. The contents of this Code are confidential. Employees may not reproduce, duplicate, copy, or make extracts from or abstracts of this Code, or make it available in any form to non-employees without approval of the Firm's Chief Compliance Officer. Last updated June 2016 IX. COMPLIANCE 12 ANNEX A POLICIES AND PROCEDURES DESIGNED TO DETECT AND PREVENT INSIDER TRADING Last updated June 2016 I. INTRODUCTION 1.1 Overview This Code of Ethics (this  Code ) has been prepared for persons associated with Candlewood Investment Group, LP (the "Firm" ). This Code is based on general concepts of fiduciary duty, specific requirements of the Advisers Act applicable to all investment advisers (whether registered or not), federal, state, and local laws and regulations, and internal policies and procedures adopted by the Firm. The general principles governing this Code are the following: · Placing the intere sts of the Firms clients before your own interests ; · Conducting all of your personal trading in a manner consistent with this Code to avoid any actual or potential conflict of interest or any abuse of your position of trust and responsibility; · Adherence to the fundamental standard that investment advisory personnel should not take inappropriate advantage of their positions to benefit their personal interests; and · Compliance with federal securities laws applicable to the Firm s business as outlined in the Compliance Manual. · Conducting your professional and personal affairs in a manner as to avoid potential harm (real or reputational) to the Firm. The Firm's policies and procedures are intended to ensure the highest standards of professional conduct, whether or not required by law or regulation. This Code does not attempt to serve as an exhaustive guide of every legal, regulatory and compliance requirement applicable to the Firm and Employees in the course of conducting the business of the Firm. Rather, this Code (and the Compliance Manual) is intended to summarize the main legal, regulatory and compliance issues relating to the Firm and its Employees and to establish general rules and procedures governing the conduct of business of the Firm s business . This Code is subject to modification and further development. The Firm, in its sole and absolute discretion, may amend, modify, suspend or terminate any policy or procedure contained in this Code, at any time without prior notice. The Firm has sole and absolute discretion to interpret and apply the policies and procedures established herein and to make all determinations of fact with respect to their application. Upon employment, Employees are required to certify in writing that they have: (a) received, a copy of this Code; (b) read and understand all provisions of this Code; and (c) agree to comply with the terms of this Code. In addition, Employees are further required to certify in writing that they have received, read, and understood any amendments to this Code as they are distributed. 1 Last updated June 2016 If you have questions or concerns relating to the policies and procedures set forth in this Code, or if you are uncertain about any real or apparent conflicts that exist in any particular situation, you should immediately consult the Chief Compliance Officer . 1.2 Commonly Used Terms In order to make it easier to review and understand this Code, a few terms, which are commonly used throughout this Code, are defined below: Chief Compliance Officer (CCO): means Gurdev Dillon or such other person as may be designated from time to time. Chief Executive Officer (CEO): means Michael Lau or such other person as may be designated from time to time. CIG Fund: means any client, managed account, or investment fund managed by CIG. Employee : means each partner, officer, or employee of the Firm. Firm : means collectively, Candlewood Investment Group, LP (“ CIG ”) , and its affiliates. General Counsel (GC) : means Janet Miller or such other person as may be designated from time to time. II. POLICY ON INSIDER TRADING 2.1 Overview Federal and state securities laws prohibit any purchase or sale of securities on the basis of material non-public information about the security or its issuer which was improperly obtained, or was obtained under circumstances contemplating that it would not be used for personal gain, and in certain other circumstances. In addition, "tipping" of others about such information is prohibited. The persons covered by these restrictions are not only "insiders" of publicly traded companies, but also any other person who, under certain circumstances, learns of material non-public information about the security or its issuer, including, but not limited to, employees, outside attorneys, accountants, consultants or bank lending officers. Violation of these restrictions by the Firm or an Employee can have severe consequences for the Firm, the CIG Funds and the Employees. Penalties for trading on or intentionally communicating material non-public information include imprisonment for up to 10 years, and a criminal fine of up to $1,000,000 or three times the profit gained or loss avoided. The Firm may also be held liable for failing to take measures to deter securities law violations, where such failure is found to have contributed to or permitted a violation. 2 Last updated June 2016 In view of these prohibitions, the Firm has adopted the general policy that Employees may not trade  for the account of the Firm or any of the CIG Funds, or any personal trading account over which an Employee has a beneficial interest  in the securities of any company about which an Employee possesses, or is aware that the Firm possesses, material non-public information, or "tip" others about such information. All Employees must exercise utmost care to adhere to this policy and take all reasonable steps to ensure that the Firm and other Employees adhere to this policy. Any Employee who believes that he or she, or the Firm, may be in possession of material non-public information concerning an issuer's securities should: (i) Immediately report the matter to the CCO (or, in his or her absence, the General Counsel of the Firm); (ii) not purchase or sell any such securities on behalf of himself or herself or others, including the Firm and the CIG Funds; and (iii) not communicate the information to anyone inside or outside the Firm, other than the CCO (or, in his or her absence, the General Counsel). In addition, Employees should immediately inform the CCO (or, in his or her absence, the General Counsel) if they become aware of any actual or potential violation of this policy by another Employee. The prohibition on insider trading is a complicated subject that is not easily susceptible to reduction to a few general principles. Accordingly, the Firm has prepared and adopted a statement of Policies and Procedures Designed to Detect and Prevent Insider Trading. Due to the scope and length of this statement, it is attached as Annex A to this Code rather than incorporated into the text hereof. All Employees must read and adhere to the restrictions outlined in Annex A . 2.2 Restricted List The CCO maintains a list (the  Restricted List ) of securities for which trading is restricted for CIG Funds, and Employee personal trading. The Restricted List will include, at a minimum, all companies that have a class of publicly traded securities and for which: · CIG Funds are deemed beneficial owners of an equity interest of 5% or more; · A CIG partner or officer serves on the Board of Directors of the company; · The Firm may have received material non-public information under a confidential agreement or as a holder in two or more positions of securities or tranches in the same company/structure or 3 Last updated June 2016 · The Firm has agreed to contractual limitations on its ability to trade securities of the company. There may be other circumstances when securities may be added to the Restricted List. The determination to add securities to the Restricted List is made on the basis of all the facts and circumstances of a given situation. The fact that an issuer is on the Restricted List, or otherwise subject to restriction, is itself highly confidential and should not be disclosed by Firm personnel to any person outside of the Firm. If you become aware of such information, it should be treated accordingly. Employees should also avoid discussions as to whether, or why, an issuer’s securities are on the Restricted List. III. EMPLOYEE PERSONAL TRADING POLICY The following Employee personal trading policies are designed to uphold the highest standards of integrity, to comply with laws and regulations, and to reduce real and perceived conflicts of interests between personal transactions and the investment transactions the Firm makes on behalf of its clients. Scope This Policy applies to all principals and employees of CIG (collectively, referred to as “ employees ” or “ you ” except where otherwise distinguished). It defines the standards for employees to follow in their personal trading accounts. You are required to be familiar with this Policy and any such additional requirements and to comply with them in all respects. Types of Accounts Subject to Personal Trading Policy This Policy applies to all “
